— In an action, inter alia, for a judgment declaring that certain tax assessments are null and void, the appeals are from (1) so much of an order of the Supreme Court, Nassau County (Widlitz, J.), entered November 10, 1983, as granted that branch of a cross motion by the defendant Village of Valley Stream which was to amend its amended answer to include two additional cross claims against the appellants, and (2) so much of a "modified order” of the same court, entered June 14, 1984, as provided for the same relief.
Appeal from the order dismissed. The order was superseded by the modified order.
Modified order affirmed insofar as appealed from.
The respondent is awarded one bill of costs.
Under the circumstances of this case, we decline to disturb Special Term’s exercise of discretion. Lazer, J. P., Mangano, Gibbons and Bracken, JJ., concur.